Exhibit 99.1 RESCARE THIRD QUARTER 2013 RESULTS Third Quarter 2013 Financial Results Revenues for the third quarter of 2013 were $409.9 million, which was a 3.3% increase over prior year period revenues of $396.8 million.Increased revenues from acquisitions in our Residential and HomeCare segments were partially offset by contract losses and modifications in the Workforce Services segment. Net income was $11.4 million for the third quarter of 2013, compared with $12.3 million in the same period of 2012.The decrease is primarily due to non-recurring legal and insurance costs in the third quarter of 2013.Adjusted EBITDA for the third quarter of 2013 was $34.6 million versus $37.9 million in the prior year quarter. RES-CARE, INC. Unaudited Financial Highlights (In thousands) Three Months Ended September 30, Nine Months Ended September 30, Income Statement Data: Revenues $ Cost of services Gross profit Operating expenses: Operational general and administrative Corporate general and administrative Total operating expenses Operating income Interest expense, net Loss on extinguishment of debt — — — Income before income taxes Income tax expense Net income Net loss – noncontrolling interest ) Net income – Res-Care, Inc. $ Other comprehensive income: Foreign currency translation adjustments 56 ) Comprehensive income attributable to Res-Care, Inc. $ Total comprehensive income $ -MORE- Page 2 RES-CARE, INC. Unaudited Financial Highlights (continued) (In thousands) Three Months Ended September 30, Nine Months Ended September 30, Net income to EBITDA and Adjusted EBITDA: Net income $ Add:Interest, net Loss on extinguishment of debt — — — Depreciation and amortization Income tax expense EBITDA (1) Add:Share-based compensation Acquisition costs — 75 — Adjusted EBITDA (1) $ September 30, December 31, Balance Sheet Data: ASSETS Cash and cash equivalents $ $ Accounts receivable, net Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets $ $ LIABILITIES AND SHAREHOLDER’S EQUITY Current liabilities $ $ Other long-term liabilities Long-term debt Shareholder’s equity $ $ EBITDA is defined as income from continuing operations before depreciation and amortization, net interest expense, loss on extinguishment of debt and income taxes.Adjusted EBITDA is defined as EBITDA before share-based compensation and acquisition costs.EBITDA and Adjusted EBITDA should not be considered as measures of financial performance under accounting principles generally accepted in the United States of America.The items excluded from EBITDA and Adjusted EBITDA are significant components in understanding and assessing financial performance.Management routinely calculates and presents EBITDA and Adjusted EBITDA because it believes that EBITDA and Adjusted EBITDA are useful to investors and are used as analytical indicators within the industry to evaluate performance, measure leverage capacity and debt service ability, and to estimate current or prospective enterprise value.EBITDA is also used in measurements under certain covenants contained in the Company’s credit agreement. -MORE- Page 3 RES-CARE, INC. Unaudited Financial Highlights (continued) (In thousands) Three Months Ended September 30, Nine Months Ended September 30, Cash Flow Data: Net income $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation and amortization Amortization of discount and deferred debt issuance costs Share-based compensation Deferred income taxes, net ) Provision for losses on accounts receivable Loss on extinguishment of debt, net of original issue discount paid — — — Loss on sale of assets ) ) 81 76 Changes in operating assets and liabilities ) Cash provided byoperating activities Cash flows from investing activities: Proceeds from sale of assets 37 80 Purchases of property and equipment ) Acquisitions of businesses, net of cash acquired ) Cash used in investing activities ) Cash flows from financing activities: Debt repayments, net ) Debt issuance costs — ) (2 ) ) Cash used in financing activities ) Effect of exchange rate on cash and cash equivalents ) 84 ) 93 (Decrease) increase in cash and cash equivalents $ ) $ ) $ $ -MORE- Page 4 RES-CARE, INC. Unaudited Financial Highlights (continued) (Dollars in thousands) Three Months Ended September 30, Nine Months Ended September 30, Segment Data: Revenues: Residential Services $ ResCare HomeCare Education & Training Services Workforce Services Pharmacy Services Consolidated $ Operating Income(1): Residential Services $ ResCare HomeCare Education & Training Services Workforce Services Pharmacy Services Corporate ) Consolidated $ Operating Margin(1): Residential Services % ResCare HomeCare % Education & Training Services % Workforce Services % Pharmacy Services % Corporate %) %) %) %) Consolidated % Other (expense) income, which is included with corporate general and administrative expenses per the Income Statement Data on page 1, has been allocated for purposes of segment reporting. -END-
